Appeal by employer and its insurance carrier from an award of compensation for disability found to have been the result of an industrial accident, and from a decision of the board that the employer was not entitled to reimbursement from the Special *1063Disability Fund under subdivision 8 of section 15 of the Workmen’s Compensation Law. Claimant worked in a bar and restaurant. On the day of the alleged accident he was carrying a case of beer, weighing approximately eighty pounds, from the basement to the restaurant upstairs. He missed a step, twisted his leg, and tried to save the case of beer from falling. This effort brought on symptoms of what later developed to be a heart attack. There is medical testimony to support the finding of causal relation. Only an issue of fact is involved as to this aspect of the claim. There was no substantial evidence to indicate that claimant was hired, or retained in his employment, as a physically handicapped person within the meaning of subdivision 8 of section 15 of the Workmen’s Compensation Law. Award and decision unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.